Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 20, 2017

                                       No. 04-17-00642-CV

                          IN THE INTEREST OF A.B.S., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-17935
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        This is a restricted appeal from the trial court’s order rendered on April 4, 2017 regarding
a modification of the parent-child relationship. Appellant filed its notice of appeal on October 4,
2017 in this court, and a copy of the notice of appeal was sent by this court to the trial court on
October 5, 2017. See TEX. R. APP. P. 26.1(c). Accordingly, the clerk’s record was due in this
court on November 6, 2017. See id. R. 35.1(c). On November 8, 2017, the Bexar County
District Clerk filed a notification of late record stating that the clerk’s record would not be filed
because appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record
and appellant is not entitled to the record without paying the fee. Accordingly, we ordered
appellant to provide written proof to this court that either (1) the clerk’s fee has been paid or
arrangements satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is
entitled to the clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1; id.
R. 35.3(a).

        On November 17, 2017, appellant filed proof that he had provided payment to the district
clerk for preparation of the clerk’s record. Accordingly, we ORDER the Bexar County District
Clerk to file the clerk’s record in this court on or before December 20, 2017.

       We order the clerk of this court to serve a copy of this order on the district clerk and all
counsel.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court